Labauve, J.
This suit is brought to recover of the defendants the sum of .$3,726, balance due for the lease of a house, commencing on the 1st November, 1860, and ending on the 31st October, 1862. The defendant, John Ohmstede, is the lessee, and the other defendants, Mrs. C. Maillot and Julius Maillot, commercial partners, under the name of Maillot & Son, went sureties in solido for said lessee.
John Ohmstede went into bankruptcy, and the suit was dismissed as to him. Mrs. C. Maillot pleaded in defence that she was not bound; that her partner was not authorized by her, or in law, to bind her as surety, it being outside of the partnership business. This defence prevailed, and the suit, as to her, was also dismissed. 10 L. 416.
The other defendant made a special defence, which he failed to establish,, and he was condemned to pay, and he took this appeal.
The appellant has not appeared in this court to point out any errors, and we are of opinion that the Court decided the case correctly, under the evidence.
Judgment affirmed, with costs.